DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 3/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUJINO et al. (US PG Pub 2017/0338190, hereinafter Fujino).
Regarding claim 1, figure 1 of Fujino discloses a power semiconductor apparatus comprising:
a semiconductor device (1);

a metal lead (31) disposed on the upper surface of the semiconductor device, the metal lead being bonded to the bonding layer on chip, wherein the metal lead has a metallic laminated structure (¶ 50).
Regarding claims 2 and 3, Fujino discloses the metal lead has a laminated structure of Cu / invar / Cu (¶ 50) and thus could have the claimed characteristics as disclose by applicants specification.
Regarding claims 5 and 6, as per the claim limitation “formed through a rolling/bending process”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  In the regard, both the claimed product and the prior art product would be the same or substantially the same.  That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.
Regarding claim 7, figure 1 of Fujino discloses an insulating substrate (21); and
a bonding layer (42c) under chip disposed on the insulating substrate, wherein
the semiconductor device is disposed on the insulating substrate via the bonding layer under chip.
Regarding claim 8, figure 1 of Fujino discloses the insulating substrate is a DBC substrate (¶ 31).
Regarding claim 9, figure 1 of Fujino discloses a front side surface of the metal lead (31) has a flat surface parallel to the insulating substrate  (21) in planar view.
Regarding claim 10, figure 1 of Fujino discloses the bonding layer (42c) on chip comprises one selected from the group consist of an Ag fired layer (¶ 31).
Regarding claim 12, figures 1 and 3 of Fujino discloses the entire claimed invention as noted in the rejection of claim 1 above and further includes:
a first electrode pattern (22c), a second electrode pattern (22e), a first signal electrode pattern (22s), and a second signal electrode pattern (22s) respectively disposed on the substrate;
a semiconductor device (1) disposed on the bonding layer under chip, the semiconductor device comprising a first pad electrode (14e) and a second pad electrode (14s) on a front surface side thereof;
a bonding layer on chip (41e) disposed on the first pad electrode;
a bonding layer on source electrode (42e) disposed on the second electrode pattern; and a first metal lead (31) bonded to the bonding layer on source electrode and the bonding layer on chip, wherein the first metal lead has a metallic laminated structure.
Regarding claims 15 and 16, figures 1 and 3 of Fujino discloses the entire claimed invention as noted in the rejections.
Regarding claim 18, figures 1 and 3 of Fujino discloses the power semiconductor apparatus is formed in one selected from the group consist of a 1-in-1, 2-in-1, 4-in-1, 6-in-1, and 7-in-1 type.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino.
Regarding claims 4 and 17, Fujino discloses the metal lead has a laminated structure of Cu / invar / Cu (¶ 50).
Fujino does not explicitly disclose a thickness ratio thereof is within a range of 1:0.5:1 to 1:20:1.
However, it would have been obvious to form the lead with thickness ratios within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 19, Fujino does not explicitly disclose the semiconductor device comprises one selected from the group consist of an IGBT, a diode, an Si based MOSFET, an SiC based MOSFET and a GaNFET.
However, it would have been obvious to use one of the claimed device types since they are well known in the art as common power semiconductor device types.

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/Primary Examiner, Art Unit 2895